Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 17, 2020 has been entered. Claims 1-2, 4-8, 12-14, 19-21 and 23-26 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al (US 2015/0321217) in view of Zahiri et al (US 9,765,435), further in view of Doye et al. (DE102013216439A1, English equivalence of US20160107231A1 provided).
Regarding claim 1, Nardi teaches an apparatus for forming a 3D object from powder (i.e. Fig. 1 schematically illustrates a cold spray system 20 that is utilized to produce dense powdered metal components that incorporate high levels of work into the process of densification. Cold gas-dynamic spraying (cold spray) may be utilized as an additive manufacturing (AM) process. [0029], Lines 1-5). The apparatus includes a) delivery means adapted to emit a flow of powder at sufficiently high velocity to enable it to form the 3D object. The powder is substantially metallic which results in a layer 24 of particles in their solid state ([0031]). Nardi teaches that, the cold spray system 20 exposes a metallic substrate 22 to a high velocity 671-3355 mph (300-1500 m/s) (i.e. overlapping the speed range of 500m/s to 1000m/s) jet of relatively small 0.00004-0.0039 inches (1-100 micron) (i.e. overlapping the average size of 5 micron to 50 micron) powdered metal particles accelerated by a supersonic jet of compressed gas. The cold spray system 20 accelerates the powdered metals toward the substrate such that the powdered metal particles deform on impact to generate high strain rate plasticity. ([0030], Lines 1-8); 
b) Nardi discloses that, as illustrated in Fig. 1, the shape of the 3D object (24) is independent of the shape of the substrate (22) ([0030] and [0031]). In other words, during the process of spraying particles, the dimensions of the substrate 22 maintains no changing and the 3D object 24 grows layer by layer. However, Nardi does not explicitly disclose to use a robotic arm in the cold spray especially for the substrate. In the same field of endeavor, cold spray, Zahiri discloses that, as illustrated in Fig. 1, a robotic arm that moves a substrate (e.g. scaffold 9, col. 10, line 62), arranged such that the arm reorients as sprayed powder builds up one the substrate (i.e. a robot (with an arm) is used to manipulate the scaffold (i.e. the substrate) in front of the cold spray nozzle (i.e. sprayed powder exit). Movement of the scaffold is controlled very accurately by a computer-controlled robot arm which is programmed to follow a programmed path at a defined speed (col. 11, lines 35-40));
and c) control means that: i) receives and interprets data defining the geometry of the 3D object and uses this to determine the type and number of control signals (i.e. Initially, a preliminary design of a near net shape component is proposed (Step 202). That is, models are developed to optimize the near net shape component design to be manufactured with cold spray additive manufacturing ([0039] in Nardi’s teachings)); 
However, Nardi is silent to communicate the control signals to a robotic arm.  Zahiri discloses that, an advanced robot system may be used to provide sophisticated movements necessary to achieve suitable cold spraying of a scaffold. The robot may use special software to demonstrate development and execution of the robot program in a virtual world. Transfer and execution of the developed program from virtual world to real deposition conditions may be applied to demonstrate a successful path that is extremely cost effective in relation to time required for direct manufacturing process, down time for the cold spray equipment, and personal required (col. 7, lines 66-67 and col. 8, lines 1-8 in the teachings of Zahiri)).
ii) Nardi is silent to control movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted as the 3D object forms on the substrate from the powder. Zahiri discloses that, to achieve such accuracy scaffold had to be precisely positioned in respect to the robot arm and scaffold holder (col. 9, lines 47-49 in the teachings of Zahiri). A calibration program may be developed to examine accurate positioning of the scaffold in respect to the nozzle tip. In this program angular calibration of the scaffold with respect to cold spray nozzle tip is possible. This calibration process for manufacturing is mainly developed for precise liner and angular positioning (col. 9, lines 54-59 in the teachings of Zahiri). Thus, Zahiri discloses that controls movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Zahiri to provide a robotic arm especially for the substrate in the positioning means. By doing so, it would be possible to improve time-consuming, energy and labor intensive, and thus costly in the cold spray application, as recognized by Zahiri (col. 1, lines 12-31)).
iii) controls the velocity of and temperature of the powder to: a. regulate adhesion characteristics of the powder; and/or b. cause different parts of the object to have different hardness (i.e. based on the teachings of Nardi): The cold spray process disclosed herein selects the combination of particle temperature, velocity, and size that allows spraying at a temperature far below the melting point of the powdered metals which results in a layer 24 of particles in their solid state. The cold spray system 20 also offers significant advantages that minimize or eliminate the deleterious effects of high-temperature oxidation, ..., de-bonding, gas release, and other common problems of other additive manufacturing methods yet provides strong bond strength on coatings and substrates ([0031]); For example only, a core 40 of gear or shaft may be manufactured with low carbon steel alloy powder to provide high bending fatigue resistance, while an outer surface 42 such as gear teeth may be manufactured with a tool steel alloy powder to provide high wear resistance and high surface hardness ([0036])). It is understandable that during the cold spray process Nardi discloses that the control means continuously (without a stop) controls the velocity of and temperature of the powder vary adhesion characteristics (related to claim 23).  
iv) for at least some of the time causes the powder to spray substantially as a beam that remains substantially perpendicular to its point of contact with the substrate (i.e. based on the teachings of Zahiri): Investigation of the cold spray nozzle angle showed that a 45˚ jet angle, perpendicular to the specimen axis (i.e. the substrate’s axis), improved the filling effect of the deposit for the samples with split line (col. 12, lines 6-9)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Zahiri to provide a beam that remains substantially perpendicular to its point of contact with the substrate. By doing so, it would be possible to improve time-consuming, energy and labor intensive, and thus costly in the cold spray application, as recognized by Zahiri (col. 1, lines 12-31)).
Although, both Nardi and Zahiri don’t explicitly disclose that controlling movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted during formation of the 3D object so that the powder moves in a vector of desired distance and angle to contact the substrate in a manner suited to forming the 3D object on the substrate from the powder. However, the claimed movements are intended use met by the combined Nardi and Zahiri apparatus.  
Furthermore, in the same field of endeavor, cold spray, Doye discloses that, as illustrated in Fig. 7, arranged in the housing chamber are two robots 28a, 28b, which have the robot arms 15a, 15b. Secured on robot arm 15a is the cold spraying nozzle 14, which is connected to a cold spraying system 30 (having a controller (not shown)) by a flexible line 29 (cable). The holding fixture 13 makes it possible to hold a starting structure (not shown). This starting structure can be supported, during production of the wall in accordance with the method already described, by means of the supporting structure 16 (substrate), the position of which is corrected in a suitable manner by means of the robot 28b. If the component to be produced has regions of different diameter, additional supporting bodies 16 are provided in a magazine 31. This magazine 31 can be moved in by robot arm 15b to enable the supporting bodies 16 to be exchanged ([0050]). Thus, Doye discloses that controlling movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted during formation of the 3D object so that the powder moves in a vector (such as a cold gas jet 17 shown in Fig. 2 in the teachings of Doye) of desired distance and angle to contact the substrate in a manner suited to forming the 3D object on the substrate from the powder.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi and Zahiri to incorporate the teachings of Doye to provide controlling movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted during formation of the 3D object so that the powder moves in a vector of desired distance and angle to contact the substrate in a manner suited to forming the 3D object on the substrate from the powder. By doing so, it would be possible providing the supporting body (substrate) and the cold gas jet are moved synchronously, as recognized by Doye ([0004]).
Regarding claim 2, Zahiri discloses that, in the apparatus for at least some time the beam is less than perpendicular (for example 45 degree) to the point of contact with the substrate as the object is being formed (i.e. Investigation of the cold spray nozzle angle showed that a 45˚ jet angle, perpendicular to the specimen axis (i.e. the substrate’s axis), improved the filling effect of the deposit for the samples with split line (col. 12, lines 6-9)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Zahiri to provide a beam that remains less than perpendicular to its point of contact with the substrate. By doing so, it would be possible to improve time-consuming, energy and labor intensive, and thus costly in the cold spray application, as recognized by Zahiri (col. 1, lines 12-31)).
Regarding claim 4, Nardi teaches that, in the apparatus, which incorporates a platform that supports the 3D object as it forms (i.e. Models may then be used to identify the optimum powder deposition path for each material to insure proper bonding of the particles (Step 208). The model may also be used to support the selection of nozzle 30 geometry to increase the efficiency of the deposition process. The near net shape is then produced via the cold spray process on the substrate (Step 210). [0043]).
Regarding claim 5, Nardi teaches that, in the apparatus, the apparatus builds the 3D object in a series of unequal powder deposition layers (i.e. The additive manufacturing process constructs a component layer by layer from powdered metal [0038]; it is understandable that at least each layer has a different height so they are unequal).
Regarding claims 24-25, both Nardi and Zahiri don’t explicitly disclose the powder deposition layers are formed in a nonlinear manner and combine to produce an overall linear vertical dimension of the 3D object. Doye discloses that, as illustrated in Figs. 3-5 and 7, in the apparatus (Fig. 7, items 27 and 30) the powder deposition layers are formed in a nonlinear manner (along the curve of the supporting structure 16 (substrate)) and are unequal and combine to produce an overall linear vertical dimension of the 3D object (as shown in Fig. 5).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Doye to provide that the powder deposition layers are formed in a nonlinear manner and are unequal and combine to produce an overall linear vertical dimension of the 3D object. By doing so, it would be possible providing the supporting body (substrate) and the cold gas jet are moved synchronously, as recognized by Doye ([0004]).
Claims 6-8, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nardi, Zahiri and Doye as applied to claim 1 above, further  in view of Calla (EP 2206804, filed on Jan. 07, 2009).
Regarding claim 6, Nardi discloses the apparatus for forming a 3D object from powder. However, Nardi does not explicitly teach to sense one or more geometric characteristics of the 3D objects and to communicate this to the control means such that the control means causes one of the following to change: the velocity of the powder. In the same field of endeavor, cold spray, Calla discloses that, as illustrated in Figs. 1-3, advantageously, the mobility and targeting of the cold spray gun 20 allows for cold spraying on any size, shape, and/or topography of surface 60, surface 62, and joint 58. The width of the coating 65 may be controlled by adjusting the distance of the gun 12 from the joint 58, adjusting the width of the spray from the gun 12, and/or adjusting the velocity of the particles (such as through selection of the process gas). Additionally, the parts 54 and 56 may be aligned in any orientation, e.g., horizontally, vertically, or any angle. [0020], Lines 1-10). Stated another way, Calla teaches a process in which one of ordinary skill in the art would consider it obvious to use a sensor to sense/measure the width of the coating 65 (one geometric characteristic) and to communicate this to the control means such that the control means causes to adjust the velocity of particles during formation of the 3D object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Calla to adjust the velocity of the particles (such as through selection of the process gas) based on the width of the coating 65. By doing so, it would be possible to allow control of the bond created by the cold spray application, as recognized by Calla ([0008]). 
Regarding claim 7, Calla teaches one geometric characteristic (i.e. the width of the coating 65 (i.e. the 3D object)). The width of the coating 65 may be controlled by adjusting the distance of the gun 12 from the joint 58, adjusting the width of the spray from the gun 12, and/or adjusting the velocity of the particles (such as through selection of the process gas).([0020]).  Calla does not explicitly define the width of the coating 65 as the height of the 3D object. A person of ordinary skill has good reason to pursue the known option (i.e. selecting the height of the 3D object instead of the width of the 3D object) within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 8, Nardi discloses that, in one disclosed non-limiting embodiment (as shown in Fig. 1), the powdered metal (delivered by the nozzle) may include one or more various ductile metals 26 such as Copper, Aluminum, steel alloys or others that plastically deform ([0032]).
Regarding claims 12-14, Nardi discloses that, the cold spray process disclosed herein selects the combination of particle temperature, velocity, and size that allows spraying at a temperature far below the melting point of the powdered metals (i.e. the powder is substantially metallic) which results in a layer 24 of particles in their solid state. ([0031]). Calla discloses that, as illustrated in Figs. 1-3, advantageously, the mobility and targeting of the cold spray gun 20 allows for cold spraying on any size, shape, and/or topography of surface 60, surface 62, and joint 58. The width of the coating 65 may be controlled by adjusting the distance of the gun 12 from the joint 58, adjusting the width of the spray from the gun 12, and/or adjusting the velocity of the particles (such as through selection of the process gas). Additionally, the parts 54 and 56 may be aligned in any orientation, e.g., horizontally, vertically, or any angle. [0020], Lines 1-10). Stated another way, Calla teaches to change the width of the coating 65 (one geometric characteristic) and to communicate this to the control means such that the control means causes to adjust the velocity of particles. Further, Calla discloses that, the particles of the feed stock powder are generally accelerated to velocities high enough to reduce the possibility of any in-flight oxidation or other reaction during transfer to the parts being sprayed ([0017]). This means dwell time of the spray should be reduced as much as possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nardi to incorporate the teachings of Calla to adjust/change the velocity of the particles (such as through selection of the process gas) based on the width of the coating 65 or change the position of the gun 12. By doing so, it would be possible to allow control of the bond created by the cold spray application, as recognized by Calla ([0008]). 
Regarding claim 20, Nardi teaches that, the cold spray system 20 exposes a metallic substrate 22 to a high velocity 671-3355 mph (300-1500 m/s) (i.e. overlapping the speed range of 500m/s to 1000m/s) jet of relatively small 0.00004-0.0039 inches (1-100 micron) (i.e. overlapping the average size of 5 micron to 50 micron) powdered metal particles accelerated by a supersonic jet of compressed gas. The cold spray system 20 accelerates the powdered metals toward the substrate such that the powdered metal particles deform on impact to generate high strain rate plasticity. ([0030], Lines 1-8).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nardi, Zahiri, Doye and Calla as applied to claim 6 above, further in view of Kim et al (US Patent No. 7,654,223, filed on Dec. 23, 2003). 
Regarding claims 19 and 21, Nardi (in the combination) discloses the apparatus for forming a 3D object from powder. However, Nardi does not explicitly disclose the powder is at a temperature of 0 ˚C to 300 ˚C or 25 ˚C to 300 ˚C. In the same field of endeavor, cold spray, Kim teaches (in his three examples) the particles have temperatures from 150 ˚C to 400 ˚C (see Table 2 in Col. 7). It is noticed these particles have to be heated to 150 ˚C or 400 ˚C from a low temperature such as room temperature (e.g. 25 ˚C). Stated another way, Kim discloses the temperature range of powder is overlapping the temperature of powder in claims 19 and 21. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nardi, Zahiri and Doye as applied to claim 1 above, further  in view of Takaya (JP2013142176A, English translation provided).
Regarding claim 26, the combination of Nardi, Zahiri and Doye discloses the cold spraying system for building 3D objects. However, the combination does not explicitly disclose a sensor adapted monitoring geometry of the 3D object as it is formed and providing feedback to make adjustments to more accurately control the geometry of the 3D object. In the same field of endeavor, cold spray, Takaya discloses that, as illustrated in Fig. 2, the controller 150 calculates the amount of deviation between the apex RCV of the substantially conical RC recognized by the high-resolution camera 160 (sensor) and the reference position B of the plate 110. The controller 150 adjusts the holding position or holding angle of the spray gun 550 by the robot arm 130 so that the amount of deviation between the apex RCV and the reference position B becomes zero ([0036] and [0037]). Thus, Takaya discloses that the sensor (the high-resolution camera 160) adapted monitoring geometry of the 3D object as it is formed and providing feedback (through the controller 150) to make adjustments to more accurately control the geometry of the 3D object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Takaya to provide a sensor to monitor the cold spray process. By doing so, it would be possible to adjust the nozzle position of the cold spray device, as recognized by Takaya ([0001]). 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered. 
In response to applicant’s arguments in claim 1, as amended, that controlling movement of the robotic arm such that the angle and distance between the substrate and the nozzle is adjusted during formation of the 3D object so that the powder moves in a vector of desired distance and angle to contact the substrate in a manner suited to forming the 3D object on the substrate from the powder, it is persuasive. However, for further consideration, the new ground rejection based on the updated reference of Doye et al. (DE102013216439A1, English equivalence of US20160107231A1 provided) is rendered in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742